t c memo united_states tax_court keith robertson petitioner v commissioner of internal revenue respondent docket no filed date keith robertson pro_se bradley c plovan for respondent memorandum findings_of_fact and opinion lauber judge the internal_revenue_service irs or respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and additions to tax of dollar_figure dollar_figure and dollar_figure pursuant to sec_6651 a and respectively we sustain all of these determinations - - except the addition_to_tax under sec_6651 findings_of_fact some facts have been stipulated and are so found and we incorporate the stipulation of facts by this reference petitioner was born in he resided in maryland when he filed his petition petitioner was employed during by motorola inc which paid him compensation of dollar_figure for that year this amount is shown as wages tips and other compensation on the form_w-2 wage and tax statement that motorola furnished him for and is confirmed by motorola’s business records petitioner admitted at trial that he worked for motorola during and that he received the compensation shown on the form_w-2 motorola withheld dollar_figure of federal_income_tax from his wages petitioner received a distribution of dollar_figure in from a sec_401 plan managed by the northern trust co northern trust this amount is shown as a gross distribution on the form 1099-r distributions from pensions unless otherwise indicated all statutory references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar annuities retirement or profit-sharing_plans iras insurance contracts etc that northern trust furnished him for and the entire amount is shown on the form 1099-r as taxable petitioner admitted that he received this income and he did not contend that it was exempt from tax he was not age 59½ during and he did not allege any basis on which this early distribution from his sec_401 plan would be excepted from the additional tax imposed by sec_72 northern trust withheld no federal_income_tax from this distribution petitioner did not file a federal_income_tax return for or for and he did not remit any_tax payments for beyond the amounts withheld by his employer the irs prepared a substitute for return sfr for based on the information returns that it received in its calculations the irs allowed a standard_deduction for a single filer and one exemption it also determined the afore- mentioned additions to tax and the additional tax imposed by sec_72 the irs mailed petitioner a notice_of_deficiency based on the sfr and petitioner timely sought review in this court the parties submitted a stipulation of facts that includes an irs transcript of petitioner’s account referencing a substitute for return dated date however respondent did not submit the sfr into evidence or otherwise demonstrate that it met the requirements of sec_6020 opinion i burden_of_proof the commissioner’s determination_of_a_deficiency is generally presumed correct though the taxpayer can rebut this presumption see sec_7491 rule a 290_us_111 in unreported income cases the irs has the burden of going forward with some evidence linking the taxpayer to the income-producing activity but the burden_of_proof remains on the taxpayer to show that the irs determination was arbitrary or erroneous see 999_f2d_760 4th cir aff’g tcmemo_1992_153 dunne v commissioner tcmemo_2008_63 95_tcm_1236 with respect to additions to tax under sec_6651 and sec_6654 respondent bears the burden of production but petitioner bears the burden_of_proof see sec_7491 to meet his burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 the evidence required to meet this burden is not necessarily identical for each addition_to_tax as discussed in more detail below see eg spurlock v commissioner tcmemo_2003_124 85_tcm_1236 ii tax_deficiency compensation_for services is included in gross_income see sec_61 distributions from an employees’ trust are also included in gross_income see sec_61 sec_72 sec_402 one type of employees’ trust is commonly referred to as a 401_k_plan a qualified_cash_or_deferred_arrangement plan established for the benefit of employees who meet certain criteria sec_401 weaver-adams v commissioner tcmemo_2014_73 at distributions from a qualified retirement account which includes a k account to a taxpayer under 59½ years of age at the time of the distribution are subject_to a additional tax unless an exception applies sec_72 sec_401 sec_4974 respondent has established through information returns and the payors’ business records that petitioner during received wages of dollar_figure from motorola and a taxable early distribution of dollar_figure from a 401_k_plan held by northern trust petitioner admitted that he received this income his sole con- tention at trial was that he filed a tax_return for reporting all of this income and that he would have paid any_tax owing when he submitted his return the irs transcript of petitioner’s account reflects that the irs received no return from petitioner for and instead prepared an sfr on date petitioner did not produce a copy of the return he allegedly filed petitioner likewise produced no evidence such as a usps certified mail receipt that he mailed a return to the irs petitioner testified that he lost all of his financial and tax records when he was evicted from a residence petitioner testified that he would have paid whatever tax was shown as due on the return that he supposedly filed but he produced no evidence such as canceled checks bank statements or electronic bank records to evidence such payment he asserted that he paid the tax by money order and that third-party records of such a payment are not available he offered no evidence of this apart from his own testimony it is well established that a taxpayer’s uncorroborated testimony need not be accepted by the court see eg 87_tc_74 petitioner’s explanation of events is further undermined by the fact that he did not file a federal_income_tax return for either as evidenced by the irs transcript of his account as shown on that transcript the irs also prepared an sfr for him for that year motorola’s payroll records show a reduction in petitioner’s take-home pay of dollar_figure for a tax levy in the light of this pattern of past noncompliance we do not find credible petitioner’s testimony that he was in full compliance with his tax obligations for respondent has established that petitioner was born in and was thus younger than 59½ in petitioner failed to demonstrate that the distribution from hi sec_401 plan met any exception to the additional tax for an early distribution from a qualified_retirement_plan sec_72 and we will therefore sustain the tax_deficiency of dollar_figure that respondent determined in the notice_of_deficiency which represents the tax on petitioner’s wages and 401_k_plan distribution plus the additional tax under sec_72 iii additions to tax a sec_6651 sec_6651 provides for an addition_to_tax of of the tax required to be shown on a return for each month or a fraction thereof for which there is a failure_to_file the return not to exceed in the aggregate the introduction into evidence of an account transcript showing that petitioner has not filed a tax_return for the year at issue is sufficient to meet respondent’s burden of production for the sec_6651 failure to timely file penalty holmes v commissioner tcmemo_2011_31 101_tcm_1141 respondent introduced petitioner’s account transcript showing that he did not file a return the only evidence that petitioner produced was his own uncorroborated testimony which for the reasons previously stated we do not find credible we will therefore sustain the imposition of the sec_6651 addition_to_tax b sec_6651 sec_6651 provides for an addition_to_tax when a taxpayer fails to pay the tax shown on a return unless the taxpayer proves that the failure to pay was due to reasonable_cause and not due to willful neglect an sfr prepared by the irs pursuant to sec_6020 is treated as the return filed by the taxpayer for purposes of sec_6651 when the taxpayer fails to file his own timely return see sec_6651 to meet its burden of production under sec_7491 with respect to the sec_6651 addition_to_tax the irs must introduce into evidence a tax_return 127_tc_200 aff’d 521_f3d_1289 10th cir this can be done by introducing a copy of the sfr into evidence or by stipulation of the parties that the sfr is valid and meets the requirements of sec_6020 see eg wheeler t c pincite gardner v commissioner tcmemo_2013_67 at the irs cannot rely solely on account transcripts stating that an sfr was prepared in order to meet this burden of production ibid respondent failed to meet his burden of production under sec_7491 with respect to the sec_6651 addition_to_tax since respondent did not introduce into evidence a copy of the sfr or provide a stipulation by the parties as to the sfr’s validity for purposes of sec_6020 the account transcript introduced into evidence includes only a summary reference to an sfr which is not enough to meet respondent’s burden of production under sec_7491 wheeler t c pincite we accordingly will not sustain the sec_6651 addition_to_tax c sec_6654 sec_6654 provides for an addition_to_tax when an individual under- pays the required estimated_tax where as here a taxpayer does not file a return for the current tax_year or the immediately preceding tax_year then the required_annual_payment that must be paid is equal to of the tax due for the current taxable_year sec_6654 this payment is due in four required installments sec_6654 respondent has established that petitioner did not file a tax_return for or for thus petitioner’s required_annual_payment for i sec_90 of the tax due for that year see sec_6654 d b petitioner’s income_tax_liability for tax_year is dollar_figure petitioner’s required_annual_payment is thus dollar_figure --90 of his liability petitioner paid only dollar_figure of tax via withholding from his wages see sec_6513 sec_6654 because petitioner had a required annual payment that he underpaid we will sustain the sec_6654 addition_to_tax for to reflect the foregoing decision will be entered for respondent as to the deficiency and the additions to tax under sec_6651 and sec_6654 and for petitioner as to the addition_to_tax under sec_6651
